Case 1:20-cv-05740-FB-CLP Document 1-2 Filed 11/25/20 Page 1 of 12 PageID #: 6




                  EXHIBIT A
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                           INDEX NO. 511147/2020
          Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                1                   Document 1-2 Filed 11/25/20 Page 2 of 12 PageID
                                                                     RECEIVED       #: 706/29/2020
                                                                               NYSCEF:




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF KINGS
            ----------------------------------------------------------------------X
                                                                                      Index No.:
            ALTAY KARABAY,
                                                                                      Date Purchased:
                                                      Plaintiff,
                                                                                      SUMMONS
                 -against-
                                                                                      Plaintiff designates KINGS
                                                                                      County as the place of trial.
            PV HOLDING CORP., AVIS BUDGET GROUP, INC.,
            LLOYD E. SWINT and “COMPANY DOE”, name
                                                                                      The basis of venue is:
            fictitious and unknown to Plaintiff at this time,
                                                                                      Plaintiff’s residence.
                                                                                      Plaintiff resides at:
                                                        Defendants.
                                                                                      1860 Ryder Street
            ----------------------------------------------------------------------X
                                                                                      Brooklyn, NY 11234
                                                                                      County of KINGS
          To the above-named Defendants:

                   You are hereby summoned to answer the complaint in this action, and to serve a copy of
          your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
          on the Plaintiff's attorney(s) within twenty days after the service of this summons, exclusive of the
          day of service, where service is made by delivery upon you personally within the state, or, within
          30 days after completion of service where service is made in any other manner. In case of your
          failure to appear or answer, judgment will be taken against you by default for the relief demanded
          in the complaint.

          Dated: New York, New York
                 June 29, 2020

                                                               Scott Occhiogrosso
                                                              __________________________________
                                                              Scott Occhiogrosso, Esq.
                                                              BLOCK O'TOOLE & MURPHY
                                                              Attorney for Plaintiff
                                                              ALTAY KARABAY
                                                              One Penn Plaza, Suite 5315
                                                              New York, NY 10119
                                                              (212) 736-5300
                                                              Our File No. 4736
          TO:

          PV HOLDING CORP.
          VIA SECRETARY OF STATE and at
          6 Sylvan Way
          Parsippany, NJ 07054




                                                             1 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                INDEX NO. 511147/2020
          Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                1                   Document 1-2 Filed 11/25/20 Page 3 of 12 PageID
                                                                     RECEIVED       #: 806/29/2020
                                                                               NYSCEF:




          AVIS BUDGET GROUP, INC.
          VIA SECRETARY OF STATE and at
          6 Sylvan Way
          Parsippany, NJ 07054

          LLOYD E. SWINT
          6194 W Rowland Pl
          Littleton, CO 80128

          “COMPANY DOE”
          C/O LLOYD E. SWINT
          6194 W Rowland Pl
          Littleton, CO 80128




                                             2 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                           INDEX NO. 511147/2020
          Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                1                   Document 1-2 Filed 11/25/20 Page 4 of 12 PageID
                                                                     RECEIVED       #: 906/29/2020
                                                                               NYSCEF:




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF KINGS
            ----------------------------------------------------------------------X
            ALTAY KARABAY,                                                            Index No.:
                                                                                      Date Purchased:
                                                      Plaintiff,
                                                                                      VERIFIED COMPLAINT
                 -against-

            PV HOLDING CORP., AVIS BUDGET GROUP, INC.,
            LLOYD E. SWINT and “COMPANY DOE”, name
            fictitious and unknown to Plaintiff at this time,

                                                        Defendants.
            ----------------------------------------------------------------------X

                 Plaintiff, ALTAY KARABAY, by his attorneys, BLOCK O'TOOLE & MURPHY,

          complaining of the Defendants, PV HOLDING CORP., AVIS BUDGET GROUP, INC., LLOYD

          E. SWINT and “COMPANY DOE”, name fictitious and unknown to Plaintiff at this time,

          respectfully alleges, upon information and belief:

                 1.       At all times herein mentioned, Plaintiff, ALTAY KARABAY was, and still is, a

          resident of the County of Kings, City and State of New York.

                 2.       At all times herein mentioned, Defendant, PV HOLDING CORP. was a foreign

          business corporation authorized to conduct business within the State of New York, pursuant to the

          laws of the State of New York.

                3.        Defendant, PV HOLDING CORP. does and/or solicits business within the State of

          New York.

                 4.       Defendant, PV HOLDING CORP. derives substantial revenues from goods used or

          consumed or services rendered in the State of New York.

                 5.       Defendant, PV HOLDING CORP. derives substantial revenue from interstate or

          international commerce.




                                                             3 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                INDEX NO. 511147/2020
         Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                 1                  Document 1-2 Filed 11/25/20 Page 5RECEIVED
                                                                       of 12 PageID #: 1006/29/2020
                                                                               NYSCEF:




                 6.      Defendant, PV HOLDING CORP. expected or reasonably should have expected its

          acts and business activities to have consequences within the State of New York.

                 7.      At all times herein mentioned, Defendant, AVIS BUDGET GROUP, INC. was a

          foreign business corporation authorized to conduct business within the State of New York,

          pursuant to the laws of the State of New York.

                8.       Defendant, AVIS BUDGET GROUP, INC. does and/or solicits business within the

          State of New York.

                 9.      Defendant, AVIS BUDGET GROUP, INC. derives substantial revenues from

          goods used or consumed or services rendered in the State of New York.

                 10.     Defendant, AVIS BUDGET GROUP, INC. derives substantial revenue from

          interstate or international commerce.

                 11.     Defendant, AVIS BUDGET GROUP, INC. expected or reasonably should have

          expected its acts and business activities to have consequences within the State of New York.

                 12.     That on or about the May 14, 2020, and at all times herein mentioned, Defendant,

          “COMPANY DOE” was and still is a domestic corporation, duly organized and existing under and

          by virtue of the laws of the State of New York.

                 13.     That on or about May 14, 2020, and at all times herein mentioned, Defendant,

          “COMPANY DOE” was and still is a domestic limited liability corporation, duly organized and

          existing under and by virtue of the laws of the State of New York.

                 14.     That on or about May 14, 2020, and at all times herein mentioned, Defendant,

          “COMPANY DOE” was and still is a not-for-profit corporation duly, organized and existing under

          and by virtue of the laws of the State of New York.

                 15.     That on or about May 14, 2020, and at all times herein mentioned, Defendant,




                                                      4 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                INDEX NO. 511147/2020
         Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                 1                  Document 1-2 Filed 11/25/20 Page 6RECEIVED
                                                                       of 12 PageID #: 1106/29/2020
                                                                               NYSCEF:




          “COMPANY DOE” was and still is a foreign corporation, duly organized and existing under and

          by virtue of the laws of the State other than New York.

                 16.     That on or about May 14, 2020, and at all times herein mentioned, Defendant,

          “COMPANY DOE” was and still is a foreign limited liability corporation, duly organized and

          existing under and by virtue of the laws of the State other than New York.

                 17.     That on or about May 14, 2020, and at all times herein mentioned, Defendant,

          “COMPANY DOE” was and still is a not-for-profit corporation duly, organized and existing under

          and by virtue of the laws of the State other than New York.

                 18.     At all times herein mentioned, Defendant, “COMPANY DOE” was a foreign

          business corporation authorized to conduct business within the State of New York, pursuant to the

          laws of the State of New York.

                 19.     Defendant, “COMPANY DOE” does and/or solicits business within the State of

          New York.

                 20.     Defendant, “COMPANY DOE” derives substantial revenues from goods used or

          consumed or services rendered in the State of New York.

                 21.     Defendant, “COMPANY DOE” derives substantial revenue from interstate or

          international commerce.

                 22.     Defendant, “COMPANY DOE” expected or reasonably should have expected its

          acts and business activities to have consequences within the State of New York.

                 23.     At all times herein mentioned, Defendant, LLOYD E. SWINT was, and still is, a

          resident of the City of Littleton, State of Colorado.

                 24.     Defendant, LLOYD E. SWINT, at all times hereinafter mentioned, was an agent,

          servant and/or employee of Defendant, “COMPANY DOE”.




                                                        5 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                            INDEX NO. 511147/2020
         Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                 1                  Document 1-2 Filed 11/25/20 Page 7RECEIVED
                                                                       of 12 PageID #: 1206/29/2020
                                                                               NYSCEF:




                 25.    That on May 14, 2020, and at all times herein mentioned, Defendant, PV

          HOLDING CORP. was the owner of a 2020 Chevrolet motor vehicle bearing Georgia State

          registration number RMP3559.

                 26.    On or about May 14, 2020, Defendant, PV HOLDING CORP., was the lessor of a

          2020 Chevrolet motor vehicle bearing Georgia State registration number RMP3559.

                 27.    On or about May 14, 2020, Defendant, PV HOLDING CORP., was the lessee of a

          2020 Chevrolet motor vehicle bearing Georgia State registration number RMP3559.

                 28.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 from the defendant

          PV HOLDING CORP.

                 29.    On or about May 14, 2020, defendant, “COMPANY DOE”, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 from the Defendant

          PV HOLDING CORP.

                 30.    That on May 14, 2020, and at all times herein mentioned, Defendant, AVIS

          BUDGET GROUP was the owner of a 2020 Chevrolet motor vehicle bearing Georgia State

          registration number RMP3559.

                 31.    On or about May 14, 2020, Defendant, AVIS BUDGET GROUP, was the lessor of

          a 2020 Chevrolet motor vehicle bearing Georgia State registration number RMP3559.

                 32.    On or about May 14, 2020, Defendant, AVIS BUDGET GROUP, was the lessee of

          a 2020 Chevrolet motor vehicle bearing Georgia State registration number RMP3559.

                 33.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 from the defendant

          AVIS BUDGET GROUP.




                                                   6 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                            INDEX NO. 511147/2020
         Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                 1                  Document 1-2 Filed 11/25/20 Page 8RECEIVED
                                                                       of 12 PageID #: 1306/29/2020
                                                                               NYSCEF:




                 34.    On or about May 14, 2020, defendant, “COMPANY DOE”, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 from the Defendant

          AVIS BUDGET GROUP.

                 35.    On or about May 14, 2020, Defendant, AVIS BUDGET GROUP, INC. rented the

          2020 Chevrolet motor vehicle bearing Georgia State registration number RMP3559 to Defendant,

          LLOYD E. SWINT.

                 36.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559.

                 37.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 from the Defendant

          AVIS BUDGET GROUP, INC.

                 38.    On or about May 14, 2020, Defendant, “COMPANY DOE”, rented the 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 from the defendant

          AVIS BUDGET GROUP, INC.

                 39.    On or about May 14, 2020, Defendant, “COMPANY DOE”, paid rental fees for the

          2020 Chevrolet motor vehicle bearing Georgia State registration number RMP3559, rented by the

          Defendant LLOYD E. SWINT.

                 40.    Defendant, “COMPANY DOE”, controlled the activities of its agents, servants

          and/or employees, specifically the Defendant LLOYD E. SWINT.

                 41.    Defendant, “COMPANY DOE”, managed the activities of its agents, servants

          and/or employees, specifically the Defendant LLOYD E. SWINT.

                 42.    Defendant, “COMPANY DOE”, supervised the activities of its agents, servants

          and/or employees, specifically the Defendant LLOYD E. SWINT.




                                                    7 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                            INDEX NO. 511147/2020
         Case
NYSCEF DOC. NO.1:20-cv-05740-FB-CLP
                 1                  Document 1-2 Filed 11/25/20 Page 9RECEIVED
                                                                       of 12 PageID #: 1406/29/2020
                                                                               NYSCEF:




                 43.    That on May 14, 2020, and at all times herein mentioned, Defendant, LLOYD E.

          SWINT operated the 2020 Chevrolet motor vehicle bearing Georgia State registration number

          RMP3559.

                 44.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, was controlling a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559.

                 45.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, was operating a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 with the knowledge

          of the defendant owner.

                 46.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, was operating a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 with the permission

          of the defendant owner.

                 47.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, was operating a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 with the express

          consent of the defendant owner.

                 48.    On or about May 14, 2020, Defendant, LLOYD E. SWINT, was operating a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 with the implied

          consent of the defendant owner.

                 49.    On or about May 14, 2020, defendant, LLOYD E. SWINT, was operating a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 on Atlantic Avenue

          entrance ramp to 278I Westbound Brooklyn Queens Expressway in the County of Kings, City and

          State of New York.

                 50.    On or about May 14, 2020, defendant, LLOYD E. SWINT, was operating a 2020

          Chevrolet motor vehicle bearing Georgia State registration number RMP3559 within the scope of




                                                    8 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                INDEX NO. 511147/2020
         Case
NYSCEF DOC.   1:20-cv-05740-FB-CLP
            NO. 1                  Document 1-2 Filed 11/25/20 Page 10 of 12 PageID
                                                                     RECEIVED       #: 15
                                                                               NYSCEF:  06/29/2020




          his employment.

                 51.     At all times herein mentioned, Plaintiff, ALTAY KARABAY was the operator of

          his 2005 Mercury motor vehicle bearing New York State registration number HUW5477.

                 52.     At all times herein mentioned, Atlantic Avenue entrance ramp to 278I Westbound

          Brooklyn Queens Expressway in the County of Kings, City and State of New York, were public

          roadways, streets and/or thoroughfares.

                 53.     That on May 14, 2020, at the aforementioned location, the Defendants’ motor

          vehicle collided with the Plaintiff’s motor vehicle.

                 54.     That as a result of the aforesaid contact, Plaintiff, ALTAY KARABAY was

          severely and permanently injured.

                 55.     That the aforesaid occurrence was caused wholly and solely by reason of the

          negligence of the Defendants without any fault or negligence on the part of the Plaintiff

          contributing thereto.

                 56.     That Defendants were negligent, careless and reckless in the ownership, operation,

          management, maintenance, supervision, use and control of the aforesaid vehicle and the

          Defendants were otherwise negligent, careless and reckless under the circumstances then and there

          prevailing.

                 57.     That by reason of the foregoing, Plaintiff, ALTAY KARABAY sustained severe

          and permanent personal injuries; and Plaintiff, ALTAY KARABAY was otherwise damaged.

                 58.     That by reason of the foregoing, Plaintiff’s aforesaid motor vehicle was severely

          damaged and deemed beyond repair.

                 59.     That Plaintiff, ALTAY KARABAY sustained serious injuries as defined by

          §5102(d) of the Insurance Law of the State of New York.




                                                       9 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                   INDEX NO. 511147/2020
         Case
NYSCEF DOC.   1:20-cv-05740-FB-CLP
            NO. 1                  Document 1-2 Filed 11/25/20 Page 11 of 12 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  06/29/2020




                  60.     That Plaintiff, ALTAY KARABAY, sustained serious injuries and economic loss

          greater than basic economic loss as defined by §5104 of the Insurance Law of the State of New

          York.

                  61.     That this action falls within one or more of the exceptions set forth in CPLR §1602.

                  62.     That by reason of the foregoing, Plaintiff, ALTAY KARABAY has been damaged

          in a sum which exceeds the jurisdictional limits of all lower courts which would otherwise have

          jurisdiction.

                  WHEREFORE, Plaintiff, ALTAY KARABAY demands judgment against the

          Defendants, PV HOLDING CORP., AVIS BUDGET GROUP, LLOYD E. SWINT and

          “COMPANY DOE” in a sum exceeding the jurisdictional limits of all lower courts which would

          otherwise have jurisdiction, together with the costs and disbursements of this action.

          Dated: New York, New York
                 June 29, 2020

                                                        Yours, etc.,

                                                         Scott Occhiogrosso
                                                        _________________________________
                                                        Scott Occhiogrosso, Esq.
                                                        BLOCK O'TOOLE & MURPHY
                                                        Attorneys for Plaintiff
                                                        ALTAY KARABAY
                                                        One Penn Plaza, Suite 5315
                                                        New York, NY 10119
                                                        (212) 736-5300
                                                        Our File No. 4736




                                                           8



                                                       10 of 11
FILED: KINGS COUNTY CLERK 06/29/2020 11:32 AM                                                       INDEX NO. 511147/2020
         Case
NYSCEF DOC.   1:20-cv-05740-FB-CLP
            NO. 1                  Document 1-2 Filed 11/25/20 Page 12 of 12 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  06/29/2020




                                          ATTORNEY'S VERIFICATION


                 Scott Occhiogrosso, an attorney duly admitted to practice before the Courts of the State

          of New York, affirms the following to be true under the penalties of perjury:

                 I am an attorney at BLOCK O’TOOLE & MURPHY, LLP, attorneys of record for

          Plaintiff, Altay Karabay, in the action within. I have read the annexed SUMMONS AND

          COMPLAINT and know the contents thereof, and the same are true to my knowledge, except

          those matters therein which are stated to be alleged upon information and belief, and as to those

          matters I believe them to be true. My belief, as to those matters therein not stated upon knowledge,

          is based upon facts, records, and other pertinent information contained in my files.

                 The reason this verification is made by me and not Plaintiff is that the Plaintiff is not

          presently in the county wherein the attorneys for the Plaintiff maintain their offices.


          DATED:         New York, New York
                         June 29, 2020

                                                                Scott  Occhiogrosso
                                                                ___________________________
                                                                Scott Occhiogrosso




                                                       11 of 11
